Citation Nr: 0624930	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  00-02 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of scarlet 
fever, to include glomerulonephritis, claimed as a kidney 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This appeal arises from March 1999 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that determined that new and 
material evidence had not been received to reopen a prior 
claim of entitlement to service connection for residuals of 
scarlet fever, including glomerulonephritis or other kidney 
disease.  In September 2005, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
received and granted the veteran's request to reopen the 
claim.  The Board then remanded the claim for an examination 
and medical opinion.

In August 2005, a motion to advance this appeal on the docket 
was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2005).

The veteran requested hearings before a Veterans Law Judge 
and before an RO hearing officer; however, he has withdrawn 
those requests and/or failed to report for the hearings.  

In May 2006, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion.  The requested opinion was received at the Board in 
June 2006.  The VHA report was forwarded to The Veterans of 
Foreign Wars of the United States, who has serves as the 
veteran's representative in this appeal.  The Veterans of 
Foreign Wars of the United States presented additional 
argument in July 2006.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  Nephritis did not arise during active service nor did it 
become manifested to a degree of 10 percent within a year of 
discharge from active service.

2.  The preponderance of the competent medical evidence 
dissociates residuals of scarlet fever, including 
glomerulonephritis, to active military service.


CONCLUSION OF LAW

Residuals of scarlet fever including glomerulonephritis 
claimed as a kidney disability was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303. 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must explain what medical and lay evidence is relevant to 
establishing disability.  VA must tell each claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA also 
tells claimants to submit any relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim for service connection.  VA 
provided notice letters in May 2003 and in March 2005.  These 
letters informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).  
VA sent its first notice letter subsequent to the initial 
adverse decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  The Board did remand the case.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  In the present 
appeal, because service connection is being denied, no 
disability rating or effective date will be assigned and 
there is no possibility of unfair prejudice to the veteran.  

The veteran's representative objected to the qualification of 
a VA examiner and requested an examination by a urologist.  
The recent VA medical opinion reflects that a board certified 
urologist reviewed the pertinent history and offered an 
opinion.  The veteran's representative also requested that 
additional testing be performed, citing Hyder v Derwinski, 
1 Vet. App. 221 (1991); however, the representative has not 
pointed to any test that if given would determine whether 
pyelitis in 1944 caused glomuleronephritis in 2000.  No 
physician of record has suggested that such additional 
testing exists.  Thus, VA's duty to develop these facts has 
been fulfilled.



Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Nephritis is listed as 
a chronic disease at § 3.309(a).  Because nephritis neither 
arose during active service nor did it become manifested to a 
degree of 10 percent or more within a year of separation from 
active service, the presumptive service connection provision 
does not apply.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

There is a medical controversy surrounding the cause of the 
veteran's current kidney disorder, diagnosed as mild renal 
insufficiency and also as glomerulonephritis.  In written 
correspondence dated in June 2000, D. P.  DiVincenzo, M. D., 
opined that "it is very possible" that scarlet fever in 
1944 led to glomerulonephritis.  The physician based this 
opinion on treatment during active service for scarlet fever 
with a report of bloody urine.  

The service medical records reflect treatment for scarlet 
fever and the presence of white blood cells, but not red 
blood cells, in the urine.  Thus, while the private medical 
opinion is plausible, it lacks persuasiveness because the 
physician has not addressed how either scarlet fever or 
pyelitis might have led to glomerulonephritis.  Moreover, the 
private physician did not explain the lengthy time between 
active service and the first episode of glomerulonephritis.  

On the other hand, a VA physician reviewed the claims file 
and has determined that any current mild chronic renal 
disability did not begin until around the year 2000.  This 
opinion appears to be based on the first episode of 
glomerulonephritis having occurred in December 1962 and also 
based on 1963 microbiology testing that ruled-out scarlet 
fever as a cause at that time.  The Board finds this opinion 
to be persuasive because it relies on a microbiological 
analysis.  

Finally, VA has obtained an independent medical opinion on 
the matter from a board certified urologist.  The urologist 
reviewed the pertinent medical history and concluded that 
there is less than a 50 percent probability that any in-
service infection led to mild chronic renal failure or acute 
episodes of pyelonephritis in 1962 and 1982.  The urologist 
stated firmly that a streptococcal infection such as that 
shown in 1944 does not have a 20-year delay in producing 
residuals.  This opinion is persuasive because it is based on 
reasonably correct facts.  

The veteran has attributed glomerulonephritis to active 
military service, however, he does not have specialized 
training in a health care field and it is not contended 
otherwise.  Lay statements are considered to be competent 
evidence of symptoms of disease, disability, an injury; 
however, when the determinative issue involves a question of 
medical nature, such as the diagnosis, etiology, or date of 
onset, as here, only those who have specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, his opinion 
cannot be afforded any weight.

After weighing all the competent evidence, the Board finds 
that it preponderates against the claim.  Thus, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert supra.  The claim for service 
connection for residuals of scarlet fever, to include 
glomerulonephritis, claimed as a kidney disability must 
therefore be denied.    


ORDER

Service connection for residuals of scarlet fever, to include 
glomerulonephritis, claimed as a kidney disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


